Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
On page 9 of the remarks, Applicant argues “However, the transforming and extending procedures in Zeng are inapplicable to Iwai’s second sequence.  Crucially, Zeng’s transforming and extending procedures are applicable to a modulated, “to-be-transmitted” bit sequence, whereas Iwai’s second sequence is not a modulated, to-be-transmitted bit sequence.  Instead, Iwai’s second sequence is a pseudo noise (PN) sequence.  It is used to randomize a Zadoff-Chu (ZC) sequence and the randomized ZC sequence is then used to generate a random-access preamble, which is then modulated and transmitted.  Iwai observes that a long ZC sequence is needed to ensure successful preamble detection in a cell with a large radius, but that long ZC sequences are vulnerable to frequency offset errors.  See Iwai at paragraph 5 and 11.  To address this problem Iwai proposes randomizing the ZC sequence by multiplying it with a PN sequence having an appropriate length.  See id. at paragraph 69.  The randomization is performed in a randomization section 12 shown in Figure 5 of Iwai (copied below).  The PN sequence, generated within the randomization section 12 (see Figure 6 of Iwai, copied below), is identified in the Office Action as corresponding to the claimed ‘second synchronization sequence.’ See Office Action at 3.”
On pages 10-11 of the remarks, Applicant further argues “Turnign now to Zeng, the relevant teachings (i.e., transforming and extending procedures performed on a symbol sequence) are at best only applicable to Iwai’s radio transmission section 14.  For example, Zeng notes that a relatively high peak-to-average power ratios (PAPR) causes signal distortion in an OFDM system.  See Zeng at Zeng addresses this problem by applying a transforming and extending procedure to a symbol sequence.  See id. at paragraph 12.  The extending procedure is said to reduce PAPR by causing the sequence to occupy extra frequency domain bandwidth.  See id.  The transforming and extending procedures are performed by the “DFT” and “Cyclic extension” blocks in Figure 5 of Zeng (copied below). See id. at paragraph 111.  In relevant part, these procedures are performed on a modulated, to-be-transmitted symbol sequence, unlike Iwai’s PN sequence which is used to randomize a synchronization sequence for preamble generation.  See id. at paragraph 110.  There is no evidence that the frequency domain modifications and attendant PAPR-reducing benefits derived from Zeng’s transforming and extending procedures would be realized by applying those procedures to Iwai’s PN sequence . For example, even if the frequency domain characteristics of Iwai’s PN sequence were modified by Zeng’s transforming and extending procedures, the frequency domain characteristics of the symbol sequence that is ultimately transmitted (generated by Iwai’s radio transmission section 14) would have also been affected at least by Iwai’s randomization section 12 and preamble generation section 13.  Thus, the intended PAPR-reducing frequency domain modifications would be altered, at best, or completely undone, at worst, and a person of ordinary skill in the art would therefore have no reason to make such a modification.”
Applicant’s arguments have been fully considered and are persuasive.  The rejection of Claims 1 and 11 under 35 U.S.C. 103 has been withdrawn.  Accordingly, Claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478